DETAILED ACTION
This Non-Final Office Action is in response to claims filed 7/22/2020.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/22/2020 has been considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Objections
Claims 7 and 18 objected to because of the following informalities:  
Claim 7 recites the limitation of one or move in the second line of claim 7 (emphasis added). This limitation should read “one or more.”
Claim 18 recites the limitation of the identified movement parallel to the control surface in the last line of claim 18 (emphasis added). The “movement” is not claimed to be identified in claim 18. It is recommended to amend this limitation to read “the movement parallel to the control surface.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6, 8-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US 2018/0187394 A1), hereinafter Wu.
Claim 1
Wu discloses the claimed mobile machine (i.e. hydraulic shovel depicted in Figure 1) comprising: 
a tool (i.e. bucket 6) coupled to the mobile machine by one or more controllable linkages (i.e. boom 4 and arm 5) (see ¶0028, with respect to Figure 1); 
a user interface mechanism (i.e. operation device 26) configured to receive input from an operator (see ¶0032; Figure 5B, depicting operation devices 26A, 26B as levers operated by a driver, as described in ¶0050); and 
one or more controllers (i.e. controller 30, described in ¶0034) configured to implement: 
surface follow logic configured to receive the input from the user interface mechanism and identify a desired movement of the tool relative to a control surface, based on the input (see ¶0114-0122, with respect to Figure 14, regarding operation of the direction in which lever 26A and/or lever 26B is detected in order to determine the appropriate control, i.e. U-direction operation, W-direction operation, or bucket rotation described with respect to automatic leveling mode in ¶0054, which is described as being the same as in slope shaping mode in ¶0122); and 
control signal generator logic that generates a control signal to control the one or more controllable linkages, based on the identified movement (see ¶0114-0122, with respect to Figure 14, regarding control of the boom 4, arm 5, and bucket 6 based on operation of lever 26A and lever 26B).
Claim 2
Wu further discloses that the desired movement of the tool relative to the control surface comprises a tool movement parallel to the control surface and the control signal generator logic generates the control signal to control the one or move controllable linkages to move the tool in a direction parallel to the control surface (see ¶0118-0119, with respect to Figure 14, regarding U-direction operation, where at least one of the boom 4, arm 5, and bucket 6 is controlled so that the value Ue increases or decreases while the value Ve and We are maintained unchanged, and the UVW coordinate system is defined with respect to the slope plane, as specifically discussed in ¶0114).
Claim 3
Wu further discloses that the control signal generator logic generates the control signal to control the one or move controllable linkages to maintain an angle of the tool relative to the direction parallel to the control surface as the tool moves parallel to the control surface (see ¶0118-0120, with respect to Figure 14, regarding U-direction operation, where at least one of the boom 4, arm 5, and bucket 6 is controlled so that the value Ue increases or decreases while the value Ve and We are maintained unchanged, and the UVW coordinate system is defined with respect to the slope plane, as specifically discussed in ¶0114). Given that values Ve and We are maintained while only Ue increases or decreases, where Ue defines the tip of the bucket, as shown in Figure 14, it is clear that the angle of the tool relative to the control surface (parallel to axis U) is maintained.
Claim 4
Wu further discloses that the desired movement of the tool relative to the control surface comprises a tool movement away from the control surface and the control signal generator logic generates the control signal to control the one or more controllable linkages to move the tool in a direction away from the control surface (see ¶0120, with respect to Figure 14, regarding W-direction operation, where at least one of the boom 4, arm 5, and bucket 6 is controlled so that the bucket end position P4 is moved in the W-axis direction, and the UVW coordinate system is defined with respect to the slope plane, as specifically discussed in ¶0114).
Claim 5
Wu further discloses that the control signal generator logic generates the control signal to control the one or move controllable linkages to move the tool in a direction perpendicular to the control surface (see ¶0120, with respect to Figure 14, regarding W-direction operation, where at least one of the boom 4, arm 5, and bucket 6 is controlled so that the bucket end position P4 is moved in the W-axis direction, and the UVW coordinate system is defined with respect to the slope plane, as specifically discussed in ¶0114). The W-axis is depicted as being perpendicular to the control surface in Figure 14.
Claim 6
Wu discloses that the desired movement of the tool relative to the control surface comprises a tool rotation and the control signal generator logic generates the control signal to control the one or move controllable linkages to rotate the tool relative to a point on the control surface (see ¶0121, regarding operation of lever 26B in a leftward/rightward direction performs the same as in automatic leveling mode, where operation in a leftward/rightward direction controls bucket rotation, as described in ¶0054). Given that only bucket rotation is controlled by movement of lever 26B in leftward/rightward directions, movement may be inherently controlled “relative to a point on the control surface” when operating in slope shaping mode, and the coordinate system is defined with respect to the slope plane, as described in ¶0114.
Claim 8
Wu further discloses that the user interface mechanism comprises: one or more joysticks (see Figure 5B), as described in the rejection of claim 1.
Claim 9
Wu further discloses that a movement of one of the one or more joysticks in one direction is indicative of a movement of the tool parallel to the control surface (see ¶0118-0120, regarding that movement of lever 26B forward or rearward causes U-direction operation). 
Claim 10
Wu further discloses that a movement of one of the one or more joysticks in a second direction is indicative of movement of the tool away from the control surface (see ¶0118-0120, regarding that movement of lever 26A forward or rearward causes W-direction operation). The “second direction” may be opposite of the forward or rearward direction selected in claim 9.
Claim 11
Wu further discloses that a movement of one of the one or more joysticks in a third direction is indicative of rotation of the tool relative to a point on the control surface (see ¶0121, regarding the leftward/rightward direction operation of lever 26B is the same as automatic leveling mode, which is defined as bucket rotation in ¶0054). 
Claim 12
Wu discloses the claimed method of controlling an excavator (see ¶0114-0121, regarding slope shaping mode), the method comprising: 
generating a control coordinate system relative to a control surface (see at least ¶0114, regarding the use of a UVW three-dimensional orthogonal coordinate system including a U-axis parallel to the slope plane and a W-axis perpendicular to the slope plane, as depicted in Figure 14); 
receiving an input from an operator via a user interface mechanism (see ¶0114-0122, with respect to Figure 14, regarding the detection of the direction of operation of lever 26A and/or lever 26B); 
mapping the input to a tool transformation on the control coordinate system (see ¶0114-0122, with respect to Figure 14, regarding the direction of operation of lever 26A and/or lever 26B controls values of Ue, Ve, and We, with respect to the UVW coordinate system); and
controlling the excavator based on the tool transformation on the control surface (see ¶0114-0122, with respect to Figure 14, regarding control of the boom 4, arm 5, and bucket 6 based on operation of lever 26A and lever 26B).
Claim 13
Wu further discloses that the control coordinate system includes an axis parallel to the control surface and an axis perpendicular to the control surface (see ¶0114, regarding the use of a UVW three-dimensional orthogonal coordinate system including a U-axis parallel to the slope plane and a W-axis perpendicular to the slope plane, as depicted in Figure 14).
Claim 14
Wu further discloses that the tool transformation on the control coordinate system comprises movement of a tool in the axis parallel to the control surface (see ¶0118-0119, with respect to Figure 14, regarding U-direction operation, where at least one of the boom 4, arm 5, and bucket 6 is controlled so that the value Ue increases or decreases while the value Ve and We are maintained unchanged, and the UVW coordinate system is defined with respect to the slope plane, as specifically discussed in ¶0114).
Claim 15
Wu further discloses that controlling the excavator comprises maintaining an angle of the tool relative to a direction of movement of the tool (see ¶0118-0120, with respect to Figure 14, regarding U-direction operation, where at least one of the boom 4, arm 5, and bucket 6 is controlled so that the value Ue increases or decreases while the value Ve and We are maintained unchanged, and the UVW coordinate system is defined with respect to the slope plane, as specifically discussed in ¶0114). Given that values Ve and We are maintained while only Ue increases or decreases, where Ue defines the tip of the bucket, as shown in Figure 14, it is clear that the angle of the tool relative to the direction of movement of the tool (parallel to axis U) is maintained.
Claim 18
Wu discloses the claimed system for an excavator (see Figure 2) comprising: 
control surface logic that receives a control surface (see ¶0114, regarding the slope angle of the slope plane is input by an operator through a slope angle input part before executing the slope shaping mode); 
user interface logic that receives user input from a joystick (see ¶0032; Figure 5B, depicting operation device 26B as a lever operated by a driver, as described in ¶0050); 
binding correlation logic that correlates the user input to a movement parallel to the control surface (see ¶0118-0119, with respect to Figure 14, regarding U-direction operation in response to operation of lever 26B in forward/rearward directions,); and
control signal generator logic that generates and sends a control signal to a controllable subsystem to move a tool based on the identified movement parallel to the control surface (see ¶0118-0119, regarding that at least one of the boom 4, arm 5, and bucket 6 is controlled so that the value Ue increases or decreases while the value Ve and We are maintained unchanged, and the UVW coordinate system is defined with respect to the slope plane, as specifically discussed in ¶0114).  
Claim 19
Wu further discloses that the user interface logic receives a second user input from a second joystick (i.e. lever 26A, depicted in Figure 5B) and the binding correlation logic correlates the second user input to a movement away from or towards the control surface and the control signal generator logic generates and sends a second control signal to the controllable subsystem to move the tool based on the movement away from or towards the control surface (see ¶0120, with respect to Figure 14, regarding W-direction operation in response to lever 26A operation in the forward/rearward direction, where at least one of the boom 4, arm 5, and bucket 6 is controlled so that the bucket end position P4 is moved in the W-axis direction, and the UVW coordinate system is defined with respect to the slope plane, as specifically discussed in ¶0114).
Claim 20
Wu further discloses that the user interface logic receives a second user input from a second joystick and the binding correlation logic correlates the second user input to 20a rotation of the tool and the control signal generator logic generates and sends a tool control signal to an actuator of the tool to move the tool based on the rotation of the tool (see ¶0121, regarding operation of lever 26B in a leftward/rightward direction performs the same as in automatic leveling mode, where operation in a leftward/rightward direction controls bucket rotation, as described in ¶0054). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Kraft (US 5,019,761), hereinafter Kraft.
Claim 7
Wu further discloses that the control signal generator logic generates the control signal to control the one or move controllable linkages to maintain a portion of the tool at a location in space as the tool rotates (see ¶0121, regarding operation of lever 26B in a leftward/rightward direction performs the same as in automatic leveling mode, where operation in a leftward/rightward direction controls bucket rotation). The rotation of the tool of Wu occurs around its pivot point (i.e. bucket pin position P3), so as to maintain the bucket pin position P3 at a location in space as the tool rotates, and thus, Wu does not disclose that the portion of the tool is a distance away from a pivot point of the tool. However, rotating a bucket of an excavator around its roll axis is well known in the art, and therefore, it would be obvious to modify the direction of rotation of the bucket of Wu.
Specifically, Kraft discloses an excavator (see col. 11, lines 23-35) similar to Wu, where its bucket (similar to the tool taught by Wu) is controlled to rotate at a roll joint 112 (i.e. a portion of the tool) which is positioned at a distance away from the bucket curl joint 117 (i.e. a pivot point of the tool) for pivoting about a horizontal axis (see col. 10, line 60-col. 11, line 7, with respect to Figure 9), and thus, Kraft discloses that the roll joint 112 of the tool is a distance away from a pivot point of the bucket, as depicted in Figure 9.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wu, such that the bucket is rotated in a roll direction, where the portion of the tool is a distance away from a pivot point of the tool, in the same manner that the bucket of Kraft is controlled to rotate at a roll joint which is positioned at a distance away from the bucket curl joint for pivoting about a horizontal axis, with the predictable result of increasing utility by providing for movement of the bucket in more degrees of freedom (Kraft, col. 2, lines 40-57).
Claim 16
Wu further discloses that the tool transformation comprises rotating a tool; and wherein controlling the excavator comprises rotating the tool about an operating point of the tool (see ¶0121, regarding operation of lever 26B in a leftward/rightward direction performs the same as in automatic leveling mode, where operation in a leftward/rightward direction controls bucket rotation, as described in ¶0054). 
The rotation of the tool of Wu occurs around its operating point (i.e. bucket pin position P3), and thus, Wu does not disclose that the operating point is separate from a linkage pin of the tool. However, rotating a bucket of an excavator around its roll axis is well known in the art, and therefore, it would be obvious to modify the direction of rotation of the bucket of Wu.
Specifically, Kraft discloses an excavator (see col. 11, lines 23-35) similar to Wu, where its bucket (similar to the tool taught by Wu) is controlled to rotate at a roll joint 112 (i.e. operating point) which is separate from the bucket curl joint 117 (i.e. a linkage pin of the tool) for pivoting about a horizontal axis (see col. 10, line 60-col. 11, line 7, with respect to Figure 9), and thus, Kraft discloses that the roll joint 112 of the tool is separate from a linkage pin of the bucket, as depicted in Figure 9.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wu, such that the bucket is rotated in a roll direction, where the operating point of the tool is separate from a linkage pin, in the same manner that the bucket of Kraft is controlled to rotate at a roll joint which is separate from the bucket curl joint for pivoting about a horizontal axis, with the predictable result of increasing utility by providing for movement of the bucket in more degrees of freedom (Kraft, col. 2, lines 40-57).
Claim 17
Wu further discloses that the operating point is on the control surface, by redefining the “operating point” of claim 16 as the bucket end position P4, where the bucket end position P4 is positioned on control surface SF1 in Figure 14 before performing rotation via lever 26B. In this scenario, the tool is also rotated about the “operating point,” in light of the combination of Wu with Kraft. The limitation of an “operating point” may be interpreted broadly in light of the specification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661